Citation Nr: 0008542	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-06 876A	)	DATE
	)
	)

THE ISSUE

Whether a July 1984 decision of the Board of Veterans' 
Appeals denying service connection for residuals of a head 
injury; a stomach disorder, including peptic ulcer; and 
arthritis of the neck, back, and right knee, should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

(The issues of entitlement to an effective date earlier than 
December 21, 1993, for the grant of service connection for 
mycosis fungoides; whether new and material evidence has been 
presented to reopen claims for service connection for 
headaches, degenerative changes in the cervical and lumbar 
spine, and a psychiatric disorder, to include post-traumatic 
stress disorder; and service connection for polysensory 
neuropathy as a result of exposure to herbicides will be 
addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran had active service from June 1965 to June 1967.  

In July 1984, the Board of Veterans' Appeals (Board) issued a 
decision that denied service connection for, inter alia, 
residuals of a head injury; a stomach disorder, including 
peptic ulcer; and arthritis of the neck, back, and right 
knee.  

The veteran submitted a motion for Reconsideration of the 
July 1984 Board decision in May 1998 pursuant to 38 U.S.C.A. 
§ 7103 (West 1991).  The Board informed the veteran by a 
letter in June 1998 that his motion was denied.  The letter 
also informed the veteran, however, that his motion was also 
being construed, pursuant to Public Law No. 105-111 (codified 
at 38 U.S.C.A. § 7111), which had been enacted in November 
1997, as a request for revision of the July 1984 decision on 
the basis of clear and unmistakable error (CUE) in 
anticipation of proposed regulations to that effect.  In May 
1999, following the promulgation of implementing regulations, 
the Board informed the veteran that it was not construing his 
Reconsideration motion as a motion for revision on the basis 
of CUE unless he informed the Board that he desired for the 
Board to do so.  The veteran submitted a formal motion for 
revision of the July 1984 decision based on CUE in July 1999.  


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the July 1984 Board decision that 
denied service connection for residuals of a head injury; a 
stomach disorder, including peptic ulcer; and arthritis of 
the neck, back, and right knee.  


CONCLUSION OF LAW

The July 1984 decision of the Board that denied service 
connection for residuals of a head injury; a stomach 
disorder, including peptic ulcer; and arthritis of the neck, 
back, and right knee, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404, 20.1405 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  Further, a request 
for revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.  

	(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 
	(b) Record to be reviewed-
(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made. 
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record. 
	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 
	(d) Examples of situations that are not clear and 
unmistakable error-
(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 
(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated. 
	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 1403.  

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404.  

The veteran has submitted several voluminous, repetitive, 
rambling narratives in which he presented numerous apparent 
"allegations" of error, in addition to a document he 
submitted as his "motion."  He has cited various regulatory 
provisions (some of which are either not relevant or are 
actually contradictory to his arguments) as supporting his 
contentions.  The Board would point out that the regulations 
state that the motion "must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error."  
38 C.F.R. § 20.1404(b).  While the Board is not required to 
synthesize the veteran's statements into coherent legal 
arguments, his basic allegations appear to be as follows:  

Allegation #1

In the July 1984 decision, the Board stated that, at the time 
of the veteran's August 1964 Pre-Induction examination, the 
veteran indicated that he had experienced gastrointestinal 
symptoms.  He contends that it was actually on the Medical 
History portion of his June 1965 Immediate Induction 
examination where he had checked that box.  The veteran is 
correct in this regard: The Board's July 1984 decision was in 
error.  The record does not contain a Report of Medical 
History that was completed at the time of the August 1964 
examination.  

More importantly, however, he has presented no apparent 
argument as to what effect that error might have made on the 
Board's 1984 decision and the Board cannot now perceive a 
different result.  Regardless of when, prior to service, he 
reported a history of gastrointestinal symptoms, no abnormal 
gastrointestinal clinical findings or gastrointestinal 
disorder was noted on either pre-service examination.  

Accordingly, the Board finds that this allegation of error 
must fail, because it is not absolutely clear that a 
different result would have ensued; the claimed error is not 
clear and unmistakable.  38 C.F.R. § 20.1404(c).  

Allegation #2

On the History portion of the June 1965 examination report, 
the instructions state that the examiner "shall comment" on 
all positive answers provided by the veteran.  The report 
indicates that the veteran checked the box for a history of 
"stomach, liver or intestinal trouble," but the examiner 
failed to comment on that answer.  The veteran contends that 
if the examiner had commented on his gastrointestinal 
symptoms at that time, that evidence, coupled with the 
evidence in the service medical records noting treatment for 
gastrointestinal (GI) symptoms in June 1967, would clearly 
have shown an increase in his GI disorder, and that, 
therefore, the examiner's failure to comment constitutes 
clear and unmistakable evidence of aggravation of a 
pre-existing GI disorder.  

The veteran's allegation in this regard, essentially, is that 
the correct facts were not before the Board in July 1984, due 
to the June 1965 service department examiner's failure to 
record comments, as required on the examination form.  
However, regardless of whether the examiner noted comments on 
the Report of Medical History form concerning the veteran's 
reported symptoms, he nevertheless did record that his 
examination of the abdomen and viscera was normal and he did 
not diagnose any gastrointestinal disorder.  While perhaps 
not conforming to the specific requirements of the 
examination form, the report of the examination made clear 
that no gastrointestinal disorder was present at that time.  
The allegation does not set forth clear and unmistakable 
evidence that the correct facts, as they were known at the 
time, were not before the Board in July 1984.  

However, the veteran has also alleged that if the examiner 
had commented on his reported symptoms, such comments, 
coupled with evidence of gastrointestinal symptoms in June 
1967, would constitute clear and unmistakable evidence that a 
pre-existing gastrointestinal disorder increased in severity 
during service and so was aggravated by service.  

Neither the Board nor the veteran, of course, can presume 
what comments the examiner might have made regarding the 
veteran's reported gastrointestinal symptoms.  Any failure by 
the examiner to record any comments at that time left the 
Board with no more than an incomplete record to review, 
rather than with an incorrect record.  

Moreover, the veteran has not identified how the alleged 
error, on its face, presented the Board in 1984 with an 
erroneous set of facts on which to base its decision.  As 
noted above, the 1965 examiner did not record any abnormal 
gastrointestinal clinical findings or diagnose any 
gastrointestinal disorder, but indicated, to the contrary, 
that the examination was normal.  Nor do the service medical 
records reflect the presence of any gastrointestinal 
disorder-as opposed to a single complaint of nausea at a 
time when he had a cold-at any time during service.  In the 
absence of such findings, there was no gastrointestinal 
disorder to have been aggravated by service.  See 38 C.F.R. 
§ 3.306 (1984).  

Therefore, because the veteran has not clearly and 
specifically alleged how the result of the 1984 decision 
would have been manifestly different but for the alleged 
error, this allegation must also fail.  38 C.F.R. 
§ 20.1404(b).  

Allegation #3

The veteran contends that he was treated at a VA facility in 
1980 and 1981, including a period of hospitalization, where 
peptic ulcer disease was diagnosed.  He states that, although 
the Board's July 1984 decision did not discuss the reports of 
that treatment because they were apparently not in the claims 
file at that time, he "knows" that records of that 
treatment were in VA's possession at that time, because his 
"representative [] made copies of them and handed them to me 
personally."  In any event, he argues that the records were 
constructively of record, pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, he states, because the 
Board decision found that ulcer disease had not been 
demonstrated since service, the decision is clearly and 
unmistakably erroneous.  

First, the veteran's citation to Bell as controlling as to 
this allegation is inapt.  The United States Court of Appeals 
for Veterans Claims (Court) specifically held in Damrel v. 
Brown, 6 Vet. App. 242 (1994), that the Bell constructive-
notice doctrine is not retroactive as to VA adjudications 
prior to Bell.  This principle is recognized in the 
regulations as to Board decisions issued on or after July 21, 
1992, the date of the Court's Bell decision.  20 C.F.R. § 
20.1403(b)(2).  

Second, to the extent that the summary of a VA 
hospitalization in April and May 1981, during which peptic 
ulcer disease was diagnosed, was in fact of record and 
discussed by the Board in 1984, his argument is factually 
erroneous.  To the extent that records of VA outpatient 
treatment in 1980 and 1981 were not of record, the Board's 
failure to obtain those records for consideration in 1984 
amounts to no more than a failure in the duty to assist.  
Such a failure does not constitute CUE.  38 C.F.R. 
§ 1403(d)(2).  

Third, the veteran has not presented any evidence, let alone 
clear and unmistakable evidence, showing how medical records 
that merely reflect a diagnosis of ulcer disease 
approximately 13 years after his separation from service 
would manifestly change the outcome of the 1984 Board 
decision.  There was no medical evidence of record whatsoever 
at the time of the 1984 decision that related to service any 
GI disorder that the veteran may have had in the 1980s, 
specifically to the nausea that was noted on one occasion in 
service.  Because the veteran has not specifically alleged 
how the result of the Board's 1984 decision would have been 
manifestly different but for this alleged error, this 
allegation must fail.  38 C.F.R. § 20.1404(b).  

Further, in his motion for revision on the basis of CUE, the 
veteran referred to the regulatory provision for service 
connection based on the presumption that peptic ulcer disease 
was incurred in service if it is first manifested to a 
compensable degree within one year after separation from 
service, even though there is no evidence of the disease 
during service.  See 38 C.F.R. §§ 3.307, 3.309 (1984).  That 
regulation, however, is not applicable as there is no 
evidence that the veteran's ulcer disease was first shown 
until approximately 13 years after his separation from 
service.  Therefore, it has not been shown that the Board's 
decision would have been manifestly different, but for the 
alleged error, and therefore, this allegation must fail.  38 
C.F.R. § 20.1403(c).  

Allegation #4

The veteran also argued at length in his motion, including 
his own recitation of considerable medical "background 
evidence," to the effect that peptic ulcer disease "may go 
undetected for years."  He claimed that, although it was not 
diagnosed until 1980, it had actually been present since 
service, as shown by his reported GI symptoms throughout the 
years.  Regardless, he argues that 38 C.F.R. § 3.303(b) 
applies to establish service connection, since his ulcer 
disease was shown in service, then manifest again years 
later.  

In addition, he presented considerable "medical" 
information to the effect that the clinical findings noted at 
the time of his evaluation in 1981 were consistent with 
findings noted following the head injury he claimed to have 
sustained in service and that such an injury could cause 
headaches, such as he had had since that injury.  

First, even if the veteran's statements of "accepted medical 
principles" as to causation could be considered at this 
time, they would be entitled to no probative weight, since he 
is not shown to have any medical training so as to qualify 
him to present medical opinions as to medical diagnoses or 
the etiology of his ulcer disease.  Therefore, he is not 
competent to present such evidence and that evidence has no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Second, his current recitation of purported medical evidence 
is not admissible for purposes of the Board's current 
consideration.  38 C.F.R. § 1405(b).  

Third, to the extent that the medical principles that have 
been cited by the veteran may not have been considered by the 
Board in 1984, those "principles" were not of record at 
that time and it would have been inappropriate for the Board 
to substitute its own unsubstantiated medical opinion for 
medical opinions that were then of record.  See Cathell v. 
Brown, 8 Vet. App. 539 (1996).  

Last, despite the veteran's contention concerning his claimed 
headaches, the service medical records do not contain any 
documentation of a head injury, any reported symptoms or 
clinical findings that were attributed to a head injury, or 
any reported symptoms or clinical findings that were even 
considered possibly to have been due to such an injury.  In 
fact, on the Medical History portion of his June 1967 
separation examination, the veteran himself checked the 
"no" box as to whether or not he had had a head injury.  
The service records show that he was seen for complaint of a 
headache on only one occasion, in June 1967, and it was 
attributed at that time to a cold.  Neither was there any 
post-service medical evidence of record in 1984 that 
attributed any headaches that he may then have had to an 
injury in service or to any other incident of service.  

Regarding the veteran's ulcer disease, there simply was no 
evidence of record in 1984 that ulcer disease was manifest to 
any degree in service or until many years after service.  

The Board finds that, at most, this allegation, as to either 
a stomach disorder or residuals of a head injury, represents 
no more than a disagreement as to how the Board weighed the 
evidence that was of record in 1984.  Therefore, this 
allegation, too, must fail.  38 C.F.R. § 20.1403(d)(3).  

Allegation #5

The veteran stated in his motion that he did not complete a 
Report of Medical History at the time of his separation 
examination in June 1967, although the Board's 1984 decision 
indicated that he did.  In the next sentence in his motion, 
however, the veteran stated he did complete certain portions 
of "this separation document."  Nevertheless, the record 
does contain a completed Report of Medical History, signed by 
the veteran, that shows that he checked the pertinent boxes 
as to his medical history.  

The Board finds that this allegation must fail, because the 
1984 Board decision does not contain the factual error as 
alleged by the veteran.  Moreover, the allegation does not 
specifically, clearly and unmistakably show how the alleged 
error, even if true, would have manifestly changed the 
outcome.  38 C.F.R. §§ 20.1403(c), 20.1404(b).  

Allegation #6

The veteran noted in his motion that the date of his 
separation examination was altered on the report form, from 
May 29, 1967, to June 8, 1967, and the report does in fact 
reflect such an alteration.  Although he ascribes some 
significance to the change, he has not indicated how the 
altered date on that form constitutes error in the Board's 
decision.  

The Board finds that this allegation must fail, because the 
veteran did not specifically allege any clear and 
unmistakable error, or errors, of fact or law in the 1984 
Board decision.  38 C.F.R. § 20.1403(c).  

Allegation #7

The veteran noted that he had written a statement on the 
Report of Medical Treatment at the time of his separation 
examination to the effect that he had headaches that could 
possibly have resulted from being thrown from a truck; he 
indicated in that statement that while it didn't bother him 
much at the time, it wasn't until later that it seemed to 
affect him.  He attached much importance to the fact that his 
statement was crossed out, apparently by the examiner, and 
"None" was stamped in the box (entitled, "Notes 
(Continued) and significant or interval history").  He 
argued in his motion that the examiner's intention at that 
time was to make it appear that he did not have headaches.  
The veteran stated, essentially, that the deletion of his 
statement on that form left the Board with erroneous facts as 
to whether or not he had headaches during service.  

Nevertheless, the record did contain the veteran's statement 
in his service medical records (completely legible, although 
it may have been crossed out) and that evidence was available 
to the Board for consideration at the time of the 1984 
decision.  More importantly, the 1984 Board decision 
specifically did discuss the referenced statement.  Further, 
the veteran's mere report in 1967 that he had had headaches 
during service does not, in and of itself, establish the 
presence of a chronic disorder manifested by headaches at 
that time.  In addition, the veteran himself also reported at 
the time of his separation examination that he had never 
sustained a head injury.  Moreover, the record in July 1984 
contained no other documentation of reported headaches during 
service and no medical evidence whatsoever of a nexus between 
any headaches that the veteran may have had in the 1980s and 
his claimed headaches during service.  The veteran's 
contention in this regard, at best, alleges only disagreement 
with how the Board weighed the veteran's statement in 
evaluating his claim for service connection for residuals of 
a head injury.  

Therefore, the Board finds that this allegation must fail.  
38 C.F.R. §§ 20.1403(c), (d)(3).  

Allegation #8

The veteran has argued that the statement by a private 
physician in June 1983 that the noted degenerative changes at 
C5-6 and the spondylolisthesis at L4-5 "could be a result of 
injuries sustained in the fall in 1967" demonstrates that 
the Board's finding that "Arthritis of the cervical spine 
and spondylolisthesis of the lumbosacral spine were first 
demonstrated many years after service" was clear and 
unmistakably erroneous.  

The 1983 physician's statement notwithstanding, there was no 
other medical evidence of record in 1984 attributing the 
cervical spine arthritis to injuries sustained in a fall in 
1967.  Further, there was no medical evidence at that time 
documenting that the veteran in fact ever sustained a head 
injury in service, minimizing any probative value that the 
Board may have assigned to the physician's statement.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion 
based upon an inaccurate factual premise has no probative 
value).  Nevertheless, this allegation on its face 
constitutes no more than a disagreement with how the evidence 
that was of record in 1984 was weighed.  38 C.F.R. 
§ 20.1403(d)(3).  

Therefore, this allegation does not present a viable claim of 
CUE.  

Allegation #9

Finally, the veteran asserts that the Board's finding in 1984 
that no stomach disorder was manifested in service is clearly 
and unmistakably erroneous, because the service medical 
records clearly show that he was seen in the dispensary in 
June 1967 "for my stomach disorder, at which time Mylanta II 
was prescribed.  Based on my symptoms of severe pain in my 
stomach, nausea, nervous stomach with high gastric juices 
content and with regurgitation of bitter liquids, apparently 
[the physician] thought my stomach problems would respond to 
an antacid (Mylanta II)."  

In fact, despite the veteran's current contentions as to what 
his reported symptoms were in 1967, the service medical 
records show that he was seen in June 1967 complaining of a 
cold, with a slight cough, nasal congestion, and headache.  
He also reported nausea, without vomiting or diarrhea; no 
complaint of stomach pain was recorded.  The prescribed 
medications included a decongestant/antihistamine, cough 
medicine, and Mylanta.  Moreover, the pertinent Finding of 
Fact in the Board's decision stated that "No stomach 
disorders were manifested in service."  (Emphasis added.)  

The veteran's current statements clearly overstate the 
symptoms that were recorded in June 1967-and, therefore, the 
evidence that was then before the Board.  Significantly, no 
stomach disorder was diagnosed at that time; in fact, he was 
diagnosed with no more than a cold.  Further, the service 
records do not otherwise reflect any clinical findings or 
diagnosis regarding a stomach or other GI disorder at any 
time during service.  The Board, in 1984, was required to 
evaluate all of the evidence, including the medical evidence 
in the service medical records and the statements that the 
veteran made during service, as well as all of the 
post-service medical evidence and the statements he had made 
since service, particularly at the time he filed his claim 
for service connection.  At bottom, his allegation that a 
stomach disorder was present during service is not borne out 
by the record and, at most, represents no more than a 
disagreement with how the evidence was weighed.  As such, the 
allegation does not present a viable claim of error.  
38 C.F.R. § 20.1403(d)(3).  

Conclusion 

Inasmuch as none of the veteran's allegations asserts a 
viable claim of error, the Board concludes that he has not 
presented a viable claim of CUE in the July 1984 Board 
decision.  His Motion is denied.  The July 1984 Board 
decision is final.  38 C.F.R. § 20.1409(c).  


ORDER

The claimant's motion for revision or reversal of the Board's 
July 1984 decision, denying service connection for residuals 
of a head injury; a stomach disorder, including peptic ulcer; 
and arthritis of the neck, back, and right knee, on the basis 
of clear and unmistakable error is denied.  



		
	C. W. Symanski
Member, Board of Veterans' Appeals

 


